This action was brought to compel the specific performance of a contract whereby defendants had agreed to exchange certain real estate and personal property located in Columbia county, New Y ork, for certain real property owned by plaintiff s and located in Germany. While the answer contains many alleged defenses only two require consideration. Defendants contend that plaintiffs are not able to convey a marketable title and that they failed to transfer a good title on or before March 1,1938, the date mentioned in the contract for performance. The trial judge found that plaintiffs could convey a good title and that time was not the essence of the contract and directed judgment in favor of plaintiffs. The proof sustains the findings of the trial court. Judgment unanimously affirmed, with costs. Present — Hill, P. J., Bliss, Heffernan, Sehenck and Posta1, JJ.